Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 1 of 28

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

In re.'

Appll'cation Of the Reporters Comml'tleefor
Freea’om of the Pressfor an Order Aulhorz'zing
the Release of Grand Jury Materl'al Cited,
Quoted, or Referenced In the Report of Specz`al
Counsel Robert S. Mueller III,

Miscellaneous Action No.

1156 15th Street NW, Suite 1020
Washington, D.C. 20005

 

 

DECLARATION OF AMIR C. TAYRANI IN SUPPORT OF THE REPORTERS
COMMITTEE FOR FREEDOM OF THE PRESS’S APPLICATION

1, AMIR C. TAYRANI, hereby declare under penalty ofperjury the following:

l. l\/Iy name is Amir C. Tayrani of Gibson, Dunn & Crutcher LLP. l represent
Reporters Committee for Freedom of the Press in the above-captioned matter. By virtue of my
direct involvement in this matter, I have personal knowledge of the content of this declaration,
and l could and Would competently testify to the truth of the matters stated herein.

2. Attached as Exhibit 1 is a true and correct copy of a Freedom of lnformation Act
Request submitted by letter on behalf of the Reporters Committee for Freedom of the Press to the
Office of the Attorney General on l\/larch 27, 2019.

3. Attached as Exhibit 2 is a true and accurate copy of a transcript of a hearing
before the Honorable Beryl A. Howell, United States District Court Chief Judge, on the
Reporters Committee for Freedom of the Press’s motion to unseal in ln re.' Grand Jury Subpoena
7049, No. GJ 18-41, held on l\/[arch 27, 2019.

l declare under penalty of perjury that the foregoing is true and correct.

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 2 of 28

Dated: April l, 2019

Respectfully Submitted,

 

Amir C. Tayrani (D.C. Bar No. 490994)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036-5306

Tel: (202) 887-3692
atayrani@gibsondunn.com

Counselfor Appll'canl
Reporters Comml`tteefor Freedom of the Press

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 3 of 28

EXhibit 1

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19

BEP[|BTEBS
BUMM|TTEE

w
FOR FREEDOM OF THE PRESS

1156 15th St. NW, Suitc 1020
Washington, D.C. 20005
(202) 795-9300

www.rcfp.org

Bruce D. Brown
Executive Director
bbrown@rcfp.org
(202) 795-9301

 

STEERING COMMl'I'I`EE

STEPHEN .7. ADLER
Rmt:rs

SCUI'I` APPLEWHITE
The Assoa'atvd Pm
WOLF BLlTZER
CNN

DAVID BOARDMAN
szpl¢ Universl'ty
CHIP BOK

Creato)s Syndl'cute
MASSIMO CALABRESI
Time Maguzine
MANNY GARCIA
USA TODA YNETWORK
EMILIO GARCIA-RUIZ
The Washington Post
JOSH GERSTEIN
POLITIC`O

ALEX GIBNEY
ligsuw Pmducn'ons
SUSAN GOLDBERG
Naziomrl Gaogmphic
JAMES GRIMALDI
The Wull St)¢a‘ Journa/
LAURA HANDMAN
Davls W)ight T)emuine
JOHN C. HENRY
leanre

KAREN KAISER

The A.ssociami Press
DAVID LAUTER

los Ang:l¢s Tims
DAHLIA LITHWICK
S/ute

MARGARET LOW
TheAt/umic

TONY MAURO
Nutz'onu/ Law lar/mal
JANE MAYER

The New YoM
ANDREA MITCHELL
NBC News

MAGGIE MULVIHILL
Boston Univnsz'ty
JAMES NEFF
Philade/phiu M¢dz'a Naumle
CAROL ROSENBERG
The lllir¢mi Hemld
THOMAS C. RUBIN
Qulnn Emmmel
CHARLIE SAVAGE
The New Yo)k Tim¢s
BEN SMITH

BuzzF:erl

JENNIFER SONDAG
Bloamberg News
PIERRE THOMAS
ABC Nrws

SAUNDRA TORRY
USA TODAY

VICKIE WALTON~JAMES
NPR

JUDY WOODRUFF
PBS/ TheNewsHour

SeniorAdvl$o/:
PAUL S'I`EIGER
PmPub/icu

A,Hiliations zq)pear only
j€)r purposes of id¢n!i_/icarion,

Page 4 of 28

Adam A. Marshall

Reporters Committee for Freedom of the Press
1156 15th St. NW, Suite 1020

Washington, DC 20005

amarshall@rcfp.org

Offlce of the Attorney General
Department of Justice
Washington, D.C.

March 27, 2019

VIA FOIAOnline

RE: Freedom of Information Act Request
To Whom It May Concern:

This letter constitutes a request under the federal Freedom of Information
Act, 5 U.S.C. § 552 (“FOIA"’), and is submitted on behalf of the Reporters
Committee for Freedom of the Press (“Reporters Committee” or “RCFP”) to the
Off1ce of the Attorney General (“OAG”) at the United States Department of
Justice (“DOJ” or the “Department”). The Reporters Committee is a nonprofit
association dedicated to protecting First Amendment freedoms and the
newsgathering rights of journalists1

I. Background

For your information, and in order to facilitate the location of responsive
records, this request relates to report submitted by Special Counsel Robert S.
Muller III (the “Special Counsel”) to the Attorney General on or about March 22,
2019. See, e.g., Letter from Attorney General William P. Barr to Chairman
Graham, Chairman Nadler, Ranking Member Feinstein, and Ranking Member
Collins (Mar. 24, 2019).2

II. Reguested Record

Pursuant to the FOIA, I, on behalf of the Reporters Committee, request
access to and copies of the Special Counsel’s report transmitted to the Attorney
General on or about March 22, 2019, titled “Report on the Investigation into
Russian Interference in the 2016 Presidential Election.”

 

l See generally WWW.rcfp.org.
2 Archl`ved at https://perma.cc/VG4A-M27U.

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 5 of 28

Please provide all responsive records in electronic format
II. Fees and Fee Categorization

As a representative of the news media, the Reporters Committee is only required to pay
for the direct cost of duplication after the first 100 pages. 5 U.S.C. § 552(a)(4)(A)(ii)(II). This
information is being sought on behalf of the Reporters Committee for, inter alia, analysis and
free dissemination to the general public through multiple avenues, including RCFP’s Website,3
social media accounts,4 and email newsletters5 These records are not being sought for
commercial purposes

In the event that there are fees for responding to this request, the Reporters Committee is
willing to pay up to $50. Please let me know in advance if fees for responding to this request
will exceed that amount before proceeding

III. Conclusion

If this request is denied in whole or part, please justify all such denials by reference to
specific exemptions and explain why OAG “reasonably foresees that disclosure would harm an
interest” protected by that exemption or why “disclosure is prohibited by law[.]” 5 U.S.C. §
552(a)(8). Please also ensure that all segregable portions of otherwise exempt material are
released

If you have any questions regarding this request, please feel free to contact me
at amarshall@rcfp.org. Thank you in advance for your assistance

Sincerely,

Adam A. Marshall
Knight Foundation Litigation Attorney
Reporters Committee for Freedom of the Press

 

3 https://www.rcfp.org/.

4 See, e.g., https://twitter.com/rcfp (~15.3 thousand followers as of March 28, 2019)',
https://www.facebook.com/ReportersCorrunittee/ (7,965 “likes” as of March 28, 2019).

5 https://rcfp.us15.list-managecorn/subscribe?u=682100887bbcfff066b45 l 132&id=8f701b284f.

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 6 of 28

Exhibit 2

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 7 of 28

 

FOR THE

J<~)<*~!<*~)<*

IN RE:
Grand Jury Subpoena 7049

Interested Partiee,
CORPORATION,
covERNMENT,

MOVANT,

APPEARANCES:

FOR THE CORPORATION:

FOR THE GOVERNMENT:

FOR THE MOVANT:

Court Reporter:

 

Proceedings reported by machine Shorthand,
produced by computer-aided transcription.

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA

~)c*~k*~k***~)c*

) GJ 18-41

)

)

) March 27, 2019

) 11:28 a.m.

) Waehinqton, D.C.
l

*~)<***Jr~)<**~k~)<***~)<~k~k

TRANSCRIPT OF MOTION HEARING
BEFORE THE HONORABLE BERYL A. HOWELL,
UNITED STATES DISTRICT COURT CHIEF JUDGE

BRIAN BOONE

KARL GEERCKEN
EDWARD T. KANG

LEE DENEEN

AlSton & Bird

90 Park Avenue

New York, NY 10016

DAVID B. GOODHAND

ZIA M. FARUQUI

PETER C. LALLAS

U.S. Department of Justice
Washington, D.C. 20530

THEODORE J. BOUTROUS, JR.
LEE R. CRAIN

KATIE TOWNSEND
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue

Los Angeles, CA 90071-3197

Elizabeth Saint-Loth, RPR, FCRR

Official Court Reporter

Washington, D.C. 20001
transcript

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 8 of 28

 

 

P R 0 C E E D I N G S

THE DEPUTY: Matter before the Court, grand jury
matter 18-41 in regards to grand jury subpoena No. 7049,
Counsel for the interested party, corporation; Government;
movant, Reporters Committee For Freedom of the Press.

Please come forward and identify yourselves for
the record.

MR. BOUTROUS: Good morning, Your Honor.

Theodore Boutrous for the Reporters Committee For Freedom of
the Press. l am joined by my colleagues Lee Crain and Katie
Townsend from the Reporters Committee.

We are pleased to be here. Thank you, Your Honor.

THE COURT: Yes. Good morning.

The Government -- well, Mr. Boone.

MR. BOONE: Brian Boone from Alston & Bird for the
corporation. With me today are Karl Geercken, Ted Kang, and
Lee Deneen, also from Alston & Bird.

THE COURT: Yes. Thank you,

MR. GOODHAND: Good morning, Your Honor.

David Goodhand for the United States. With me at counsel's
table is Zia Faruqui and Peter Lallas.

THE COURT: All right. Well, welcome, everybody.

Let me just begin by reviewing where we are in the
case because the Reporters Committee has before me a motion

to unseal redacted versions, by my count, of the briefs, the

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 9 of 28

 

 

record, transcripts and orders in this action, as well as
the identity of the corporation, that is, the contemnor.

And let me just start by making clear or
summarizing what's already been made public in this case at
multiple levels of the federal judiciary.

ln the District Court, l have already released a
redacted copy of the docket sheet as of January 31, 2019;
redacted copies of six memoranda, including the contempt
order in this case, which is docketed at ECF 30. The D.C.
Circuit has made the docket public, as well as redacted
forms of its opinion, the parties' briefs regarding
unsealing.

And my understanding is that the parties before
the D.C. Circuit are in the midst right now of an ongoing
effort to redact the parties' substantive briefs so that
redacted versions of those briefs can be made public.

The Supreme Court has made the docket itself
public, as well as redacted versions of the parties' briefs
regarding the stay of the contempt order in this case;
redacted versions of the parties' briefs regarding the
petition for certiori; and unredacted versions of the
parties' briefing regarding the Reporters Committee's motion
to unseal before the Supreme Court. Neither the D.C.
Circuit nor the Supreme Court has revealed the identity of

the contemnor.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 10 of 28

 

 

So part -- from where 1 sit, part of the Reporters
Committee motion seeking redacted versions of the briefing
is, in some ways, just to have this Court catch up with the
redacted versions of briefing that is already available on
the Supreme Court docket, and 1 think is going to be made
available on the D.C. Circuit's docket,

Mr. Goodhand, is that a fairly accurate summary?

MR. GOODHAND: Yes, that's my understanding, Your
Honor.

THE COURT: Okay. Do you know when, before the
D.C. Circuit, all of those redacted versions of briefs will
be made available?

MR. GOODHAND: Your Honor, actually -- 1'm sorry.

1 communicated this morning with the assistant to
handle this matter in the D.C. Circuit. And 1 actually
asked if the redactions had been completed of both briefs,
and the transcripts of the oral argument. He emailed those
to me. And 1 actually didn't follow up -- 1 didn't have
time, actually, to follow up and see whether they had been
filed. That suggests to me, however, if they haven't
already been filed, it is very soon.

THE COURT: All right. Well, 1 think, from my
review of the docket there, the corporation doesn't have to
respond until March 27th. So 1 don't think that any of them

have been actually filed yet. You are just still in the

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 11 of 28

 

process of going back with redactions.

1s that correct, Mr. Boone?

MR. BOONE: That‘s correct, Your Honor.

THE COURT: All right. Okay.

So 1 am going to -- just so everybody understands
the structure of how 1'm going to conduct the hearing this
morning, 1 am going to start with some clarifying questions
to Mr. Boone on behalf of the corporation, and then 1 will
turn to the Reporters Committee.

So just to begin, Mr. Boone, on behalf of the
corporation, the corporation is aware that it had the right
to request that the contempt proceedings in this matter be
open to the public; is that correct?

MR. BOONE: That is correct, Your Honor.

THE COURT: And just to confirm, no such request
was ever made; is that correct?

MR. BOONE: That's right.

THE COURT: The Reporters Committee highlights the
fact that the corporation has taken no position on its
unsealing request, suggesting that the corporation has no
interest in preserving secrecy here. 1s it correct that the
corporation has no interest in preserving secrecy here?

MR. BOONE: That‘s not correct,

My client would prefer not to have its identity

disclosed to the public,

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 12 of 28

 

 

THE COURT: Do you want to articulate any reasons
in a public hearing for why that is?

MR. BOONE: 1'd prefer not to at a public hearing.

THE COURT: All right. 1s the corporation willing
to participate in the task, should 1 order it, of -- that is
already being undertaken before the Circuit of redacting the
briefs, transcripts, and other orders for public versions to
be made available to the public?

MR. BOONE: We're happy to participate in that

process.
THE COURT: All right. Thank you, You may be
seated.
MR. BOONE: Thank you, Your Honor.
THE COURT: All right. Mr. Boutrous.
MR. BOUTROUS: Thank you very much, Your Honor.
Thank you, again, for hearing us today, because 1
think these are very important issues. 1 know the Court has

been focused on transparency. We really appreciate the
Court issuing the redacted orders --

THE COURT: Just so the record is clear: The
corporation is excused.

MR. BOONE: Thank you, Your Honor.

(Whereupon, counsel for the corporation exit the
courtroom.)

MR. BOUTROUS: _We hate to see them go. You are

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 13 of 28

 

 

7
welcome to stay, though.

We spent on the briefing ~~ 1 think you captured
it exactly right. Our first line request to the Court is
to, basically, catch up. A lot has been disclosed, and the
Court summarized it! 1 think, perfectly.

We have briefed First Amendment issues and
common-law issues. But 1 don't think the Court really needs

to reach those because Rule 6.1 of this court and

Rule 6(e)(6) regarding the unsealing of documents in the
D.C. Circuit‘s decision in Dow Jones and In Re Sealed Case,
this Court's decision in the CNN'case regarding the Starr
investigation all demonstrate that just -- basically, the
test is whether sealing is necessary to protect --

THE COURT: Mr. Boutrous, are you telling me that
you spent so much of your brief talking about the First
Amendment right of access and the common-law right of
access; but you are telling me now that 1 really don't have
to worry my mind with those more interesting constitutional
issues?

MR. BOUTROUS: Only if you don't go with me on the
first part. Because 1 think that they do provide -- since
it is a contempt proceeding, the contempt proceedings which
are called out by both rules as potentially being open, and
Rule 65 says that it's subject -- closure subject to any

right to open this; it doesn't limit it to the witness's

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 14 of 28

 

 

rights. 1 think that adds a First Amendment dimension.

Again, there is a long history of contempt
proceedings being open, both to --

THE COURT: Let me just -- let me start with one
of the more troublesome aspects of your request and see if
we can just get that resolved right now.

One of the things that you requested is that the
contemnor be identified, which is why 1 felt it important
for the corporation to make clear it does not want to be
identified.

So from my reading of Dow Jones, the
D.C. Circuit's decision in 1998, it says in no uncertain
terms that the First Amendment does not provide a right of
access to the identities of witnesses or jurors in grand
jury proceedings. So doesn't that opinion foreclose
disclosure of the corporation's identity here?

MR. BOUTROUS: 1 don't think so, Your Honor,
because it is a contempt proceeding, 1 think the public has
a particular interest in scrutinizing a contempt proceeding,
And this Court's decision on the Lewinsky, Starr matter held
that there is an inherent power of the Court to release
grand jury information beyond the exceptions to the rule --
that are contained in Rule 6(e). Here we really have --

THE COURT: That is a matter that's not pending in

front of the D.C. Circuit. 1t's not my case, but in another

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 15 of 28

 

 

case -- whether 1 have that inherent authority.

MR. BOUTROUS: Correct. But 1 think the Court's
decision is absolutely correct. The Court relied on the
decisions from other circuits that are correct.

1 think the key here is the unique circumstances
that we are in, that this is not an ordinary witness. This,
according to the contemnor‘s counsel, is a country, a
nation. We have foreign policy issues here where this
country has been taking the position in this court, to the
Supreme Court and back, that they're not even subject to the
grand jury --

THE COURT: No. Let me make sure you are
understanding correctly. The contemnor in this case is a
corporation that is owned by a foreign sovereign. 1t is not
the foreign sovereign itself.

MR. BOUTROUS: All right. That was what 1
understood, Your Honor. But then 1 noticed that the briefs
that the contemnor filed in the Supreme Court referred to
itself as "Country A" as opposed to the company. 1'm, of
course, working at a disadvantage; 1'm reading between the
lines.

What 1 inferred from that is that they were
seeking to persuade this Court and other courts that they
really were one and the same as the country, And one of the

core issues for the public to be able to understand what

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 16 of 28

10

 

 

this case is all about is to know what the facts are and who
the company is.

1t seems to me that here where Special Counsel
Mueller has submitted his report to the Attorney General,
the Attorney General has submitted a four-page summary -- we
don't really know what the conclusions really are; that this
is a time for this Court, consistent with the rules, its
inherent authority --

THE COURT: And that is -- just so you know, that
is one of the questions 1 will ask the Government to
explain, why are we still here, in terms of the fact that
the special counsel's report has been delivered and whether
this contempt proceeding continues or not.

MR. BOUTROUS: 1 was wondering what that -- what
was the status of that myself because it certainly seemed
the report is in. 1n reading all of the public materials,
including this Court's order --

THE COURT: And the reason that that question is
important, 1 think, is to clarify whether there is a closed
grand jury investigation now or whether this is a grand jury
investigation that is continuing. Because 1 think you would
concede, wouldn't you, Mr. Boutrous, that if it is an
ongoing grand jury investigation that the redactions and the
amount of information that can be publicly disclosed has to

be measured against the needs of an ongoing grand jury

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 17 of 28

11

 

 

investigation, correct?

MR. BOUTROUS: Yes, Your Honor. 1 agree with
that. 1t was interesting. On Friday we filed our reply
brief. And then, suddenly, your decision in the CNN,
1ndependent Counsel Starr decision became much more
relevant, because we were -- at least, from a public
perspective, it seems that the grand jury investigation that
was working with Special Counsel Mueller is done. At least
that's what it looks like.

1f there are strands -- and 1 guess this contempt
proceeding would be one of them -- that needs to be wrapped
up, but 1 think that the arguments for coercing -- 1 don't
mean to make their argument for them -- but coercing the
witness now changes, that is something 1 think the public
should be able to scrutinize in how this all plays out with
Special Counsel Mueller having wrapped things up and made
the report.

So 1 do think that the arguments for disclosure
are even stronger -- much stronger for greater disclosure
if, in fact, the grand jury investigating the Russia matters
and related matters has completed.

THE COURT: But if, in fact -- and we'll hear from
the Government -- the grand jury matter is continuing
robustly, then that is a significant consideration in terms

of the response that may be available to your motion,

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 18 of 28

12

 

 

correct?

MR. BOUTROUS: 1 agree with that, Your Honor.

1 think it would -- nonetheless, disclosure -- at
least to the extent that has already occurred in the Supreme
Court, the D.C. Circuit, this Court's prior orders -- would
still then be appropriate because the local rule and
Rule 6(e)(6) contemplate disclosure during ongoing grand
jury investigations, but the considerations -- the balance
would be different; 1 agree with that, Your Honor.

THE COURT: All right. So is there anything else
that you would like to add to your papers?

MR. BOUTROUS: 1f 1 could, Your Honor, on the
witness issue. 1 do want to -- 1 think it really is a
special situation because we have the public scrutiny and
the public attention to this matter which the Court noted in
one of its orders.

We have the fact that we have a company owned by a
foreign nation litigating in our courts all the way to the
Supreme Court, briefing things fully. And the core issue --
in order for the public to understand this Court's ruling,
that's the one thing we don't know. We don't know what the
facts are regarding this company, who is this company.

We know so much about the Mueller investigation.
Even without seeing the report, we know a lot. We know what

the focus was. We know many, many things about it.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 19 of 28

13

 

 

So it seems that if ever there were a strong
public interest for exercising the Court's discretion for
considering First Amendment considerations about disclosing
the witness's identity -- and 1 know Mr. Boone said that
they would rather their identity remain secret, but it
wasn't like they were fighting tooth and nail. They asked
in the D.C. Circuit for permission to file their response to
our motion on the record, and then their response was: We
take no position, which 1 took to mean they weren't exactly
viewing this as a crucial thing to keep secret, They didn't
argue there was a reason --

THE COURT: And that's why 1 had the corporation
clarify --

MR. BOUTROUS: Yes.

THE COURT: -- what you thought was being
suggested by their notice of no position 1 thought was not
an unreasonable perception of that position; but 1 knew it
was incorrect, which is why the corporation clarified and
corrected the impression that you thought had been suggested
by their no position on your motion,

MR. BouTRous: And 1 appreciate that, rear H<>nor.

But 1 would say that even now that 1 understand
their position, it's a farer cry from any sort of compelling
reason, any sort of, you know, need to keep it secret,

Now, the United States, in their briefs, they --

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 20 of 28

14

 

 

this is the other point 1 wanted to make, Your Honor.

1n the D.C. Circuit and the Supreme Court, 1
argue, yes, we agree; redacted materials can be released in
a way that protects grand jury secrecy. We really
appreciate that the transcripts and the briefs in the D.C.
Circuit, as you know, are on the verge of coming out.

And they told the D.C. Circuit that as to this
Court's records, this Court's past position -- now, in their
briefs, they seem to be taking the position nothing else
should come out because all of this other information has
come out; that's, of course, not the standard. The more
that's made public, the less reason there is for secrecy.

So we would ask the Court to release as much as
possible the entire record in this case. We know it's all a
big task for everyone, but the D.C. Circuit has said that as
important as that is --

THE COURT: And you appreciate, as the D.C.
Circuit certainly does, and has talked about in Dow Jones
and in the sequel to Dow Jones, proceedings before the
Circuit can be far more controlled and measured and
certainly take more time than proceedings in front of the
District Court in grand jury proceedings. And,
consequently, redactions of transcripts, let's say, or
briefing submitted in the course of ancillary grand jury

proceedings like contempt proceedings, which are fast

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 21 of 28

15

 

 

moving, have to get a lot of detailed facts in front of the
Court and the witness, and vice versa to the Government, on
a prompt basis and fulsome basis in order for the Court to
make a fair evaluation of the parties' arguments. But
because of all of those circumstances, which are
characteristic of the nature of grand jury proceedings,
including ancillary proceedings like contempt proceedings
before the District Court, makes redactions a lot more
complicated to make.

Do you understand that?

MR. BOUTROUS: 1 do understand that. 1 know the
D.C. Circuit noted that it is a different inquiry, so we
appreciate that.

The Court, in its orders -- 1 think it was very
helpful for us to see the Court's analysis. But we
respectfully request -- and notwithstanding the differences
in the inquiry -- that the Court release as much as possible
in redacted form because we do know a lot about the case;
and it would be interesting to see how it played out with
Your Honor and what led the Court -- 1 mean, contempt is a
serious thing. We know the Court is careful in holding
someone in contempt, so we'd like to see what their
arguments were before this Court.

They seemed -- again, 1'm sort of in the peanut

gallery here, but 1'm fascinated to read how it played out.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 22 of 28

16

 

 

1t seemed like their arguments were shifting; they
were coming up with new arguments before the Court. Some of
them seemed -- for a company owned by a foreign nation --
kind of out there on the edge, and they're saying we don't
have to listen to the U.S. courts. That‘s something the
public should be able to see in an investigation like this,
and how it unfolded within this Court, the judge who had to
hold them in contempt -- 1 think it's even more important to
see what was being argued to you by both sides and what led
the Court to its decisions so we can understand what really
the Court was basing its decision on.

We really appreciate the Court hearing us. And we
hope the Court would release as much as possible, including
the identity of the witness. 1 mean, a foreign country
comes here, goes into contempt, goes to our Supreme Court,
cert is denied, the investigation is over -- we should know
who that country is and the company and what it's all about
so we can scrutinize their behavior and how our judicial
system and the justice department handled it.

THE COURT: And 1 appreciate the fact that the
Reporters Committee has taken the time and engaged quality
counsel to come forward and bring these issues teed up for
the Court's consideration. Transparency, particularly when
it comes to judicial proceedings, is very important, There

should be no secret law.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 23 of 28

 

 

17

MR. BOUTROUS: Thank you, Your Honor.

THE COURT: So 1 appreciate your efforts here.

MR. BOUTROUS: Thank you very much,

THE COURT: Thank you.

Mr. Faruqui. Mr. Goodhand.

So let's start with the first question. 15 the
grand jury investigation over?

MR. GOODHAND: No, it is continuing. 1 can -- in

the Court's words, 1 can say it's continuing robustly,

THE COURT: All right. So this is a situation
where the Court must evaluate the Reporters Committee
request for unsealing in the context of a robust and ongoing
grand jury investigation; is that correct?

MR. GOODHAND: Exactly.

THE COURT: All right.

Notwithstanding the fact there is an ongoing grand
jury investigation, given the fact that there are redacted
versions of briefs in front of the Supreme Court, redacted
versions of the briefs that are in the process of being done
for posting on the D.C. Circuit's docket -- although there
are a lot more briefs in front of the District Court, and
that makes the administrative work that much more in front
of the District Court, why is it that the Government is
taking the position of "no" as opposed to allowing for

redacted versions of at least the briefing and, if not, some

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 24 of 28

18

 

 

of the transcripts in this matter to be made public?

MR. GOODHAND: Sure.

We thought we saw a little bit of schizophrenia in
the Reporters Committee's motion, and that's why we did
launch an opposition. When 1 say that, what 1 mean is
this -- and, in particular, 1'm directing the Court's
attention to page 13 where the Reporters Committee says:

The public has the right of access to contempt proceedings.
There can be no doubt that the public has a right of access
to the orders, briefs, transcripts, and underlying record in
the proceedings before this Court,

We were a little concerned that that was a
suggestion that -- this is a contempt proceeding, number
one, and that means everything gets opened; that was our
concern.

We certainly understand the mandate of Rule 6.1.
We understand the mandate of Dow Jones. And we are
perfectly willing to work within the confines of both those
constructs to get to roughly the same place that the D.C.
Circuit and the Supreme Court has reached with this massive
caveat._ There's been a lot of discussion about the identity
of the witness. You know, number one, we have heard from
the corporation about that.

Number two, 1 think, in contrast to the Reporters

Committee's arguments, Rule 6.1 itself recognizes,

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 25 of 28

19

 

 

consistent with Dow Jones, that: All hearings on matters
affecting grand jury shall be closed except for contempt
proceedings in which the alleged contemnor requests a public
hearing.

To my mind, 1 understand Rule 6.1 to be this;
1t's an embodiment of the rule -- Rule 6(e), 6(e)(5) and
6(e)(6) that the advisory committee has said is consistent
with the First Amendment.

So Rule 6.1 is sort of a perfect distillation of
the balance, on the one hand, of grand jury matters and, on
the other hand, the First Amendment. So we are willing to
work within the confines of Rule 6.1, and we will. 1t will
be a burden. We will endeavor to do that, just as things
have already done -- others have done that at other levels.

But we were concerned about, sort of, the blanket
suggestion that the First Amendment puts this category of
proceeding in a different posture than a typical ancillary
grand jury matter. This is an ancillary grand jury matter.
1t is not a contempt proceeding and, thus, all bets are off.
1 think that answers the question that has been raised with
respect to the identity of the contemnor.

So, with that said, of course -- with those
caveats -- again, that was the basis, essentially, for our
opposition here. We're willing to work with the Court and

the Reporters Committee.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 26 of 28

20

 

 

THE COURT: All right. And how much time do you
think that the Government would need, beginning with -- 1
think what would be easiest is the redaction of briefing in
the matter, in cooperation with the corporation's counsel,
before turning to looking at whether any transcripts can be
redacted in a way that leaves anything intelligible left to
be read.

MR. GOODHAND: Sure. Sure.

THE COURT: How much time would you need?

MR. GOODHAND: 1 would like -- 1 think 1
understand the Court's general timetable to be a month. 1
would appreciate that for a couple of reasons.

As the Court and indexed newspapers outlined, when
you have voluminous materials, there are risks attendant,
sort of, inadvertent disclosures; we don't want to go down
that road. There are great consequences attendant to
inadvertent disclosures. So if the Court was willing to
grant us the luxury of that time, we would greatly
appreciate it because of the volume.

THE COURT: All right. 1 am going to be issuing a
memorandum, an order on this matter and this particular
motion, to make clear what is being done and what my order
is; and 1 will take the month-long request into
consideration.

1 think you are also going to have to be

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 27 of 28

21

 

 

consulting with the corporation's counsel.

MR. GOODHAND: Yes.

THE COURT: So 1 think a month may be even, you
know, too tight a time frame; but 1 will let you work that
out with the corporation. Thank you.

MR. GOODHAND: Okay. Thank you, Your Honor.

THE COURT: Mr. Boutrous.

MR. BOUTROUS: Yes, Your Honor.

THE COURT: You have won a huge chunk of your
motion --

MR. BOUTROUS: Yes, so 1 am going to say very
little.

THE COURT: -- with the Government; and 1 will
take under consideration your request for the additional
disclosure of the contemnor corporation's identity.

1s there anything you would like to respond to?

MR. BOUTROUS: Really just --

THE COURT: You won. You might just want to sit
down.

MR. BOUTROUS: With that, Your Honor, 1 would like
to wrap up. Thank you, Your Honor.

THE COURT: Thank you. You are all excused.

THE DEPUTY: All rise.

(Whereupon, the proceeding concludes.)

*~)<~)<**

 

 

Case 1:19-mc-OOO45-BAH Document 1-1 Filed 04/01/19 Page 28 of 28
22

 

CERTIFICATE

1, ELIZABETH SAINT-LOTH, RPR, FCRR, do hereby
certify that the foregoing constitutes a true and accurate
transcript of my stenographic notes, and is a full, true,
and complete transcript of the proceedings to the best of my

ability.

Dated this 27th day of March, 2019.

/s/ Elizabeth Saint-Loth, RPR, FCRR
Official Court Reporter

 

 

 

